Snapshot - 6:19MJ00048-001                                                                                                                 Page 1 of 5

                             Case 6:19-mj-00048-JDP Document 30 Filed 01/25/21 Page 1 of 5
      AO 245B-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                    UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                               v.                                            Case Number: 6:19MJ00048-001
                   JORDAN CHAD BRUCKLACHER                                   Defendant's Attorney: Carol Moses, Retained
      THE DEFENDANT:
           pleaded guilty to count one of the Complaint.
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      Title & Section                   Nature of Offense                                                       Offense Ended     Count
       USC § 113(a)(4)                      Commit assault by striking, beating, or wounding                    4/14/2018         one

             The defendant is sentenced as provided in pages 2 through        of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Count three is dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                      Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                             1/14/2021
                                                                             Date of Imposition of Judgment




                                                                             Signature of Judicial Officer
                                                                             Helena M. Barch-Kuchta, United States Magistrate Judge
                                                                             Name & Title of Judicial Officer
                                                                             1/25/2021
                                                                             Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=5ae74b5f-4... 1/25/2021
Snapshot - 6:19MJ00048-001                                                                                                                   Page 2 of 5

                             Case 6:19-mj-00048-JDP Document 30 Filed 01/25/21 Page 2 of 5
      AO 245B-CAED (Rev. 09/2019) Sheet 4 - Probation
      DEFENDANT: JORDAN CHAD BRUCKLACHER                                                                                                Page 2 of 5
      CASE NUMBER: 6:19MJ00048-001

                                                            COURT PROBATION
       The defendant is hereby sentenced to court probation for a term of: 18 Months Supervised Probation
       .

                                                        MANDATORY CONDITIONS
       You must not commit another federal, state or local crime.
       You must not unlawfully possess a controlled substance.
       You must refrain from any unlawful use of controlled substance. You must submit to one to four (4) drug tests per month.

            The court adopts the following special conditions of probation from the pre-sentence report: Paragraphs 1,5,6,7,8,9(but only 10
            hours) and 10. (See Special Conditions of Probation)

            You must cooperate in the collection of DNA as directed by the probation officer.

            You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense.

            You must participate in an approved program for domestic violence.

            You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.

       You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
       If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
       You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
       fines, or special assessments.

       You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
       attached page.
                                              STANDARD CONDITIONS OF SUPERVISION
      As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
      imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
      by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

       1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 7 days of the
               time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a
               different time frame.
       2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
               and when you must report to the probation officer, and you must report to the probation officer as instructed.
       3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
               from the court or the probation officer.
       4.      You must answer truthfully the questions asked by your probation officer.
       5.      You must follow the instructions of the probation officer related to the conditions of supervision.
                                                        U.S. Probation Office Use Only
      A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
      judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
      Release Conditions, available at: www.uscourts.gov.

       Defendant's Signature _____________________________                                            Date _________________




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=5ae74b5f-4... 1/25/2021
Snapshot - 6:19MJ00048-001                                                                                            Page 3 of 5

                             Case 6:19-mj-00048-JDP Document 30 Filed 01/25/21 Page 3 of 5
      AO 245B-CAED (Rev. 09/2019) Sheet 4 - Probation
      DEFENDANT: JORDAN CHAD BRUCKLACHER                                                                         Page 3 of 5
      CASE NUMBER: 6:19MJ00048-001

                                                 SPECIAL CONDITIONS OF PROBATION
       1.      The defendant shall submit to the search of his person, property, home, and vehicle by a
               United States probation officer, or any other authorized person under the immediate and
               personal supervision of the probation officer, based upon reasonable suspicion, without a
               search warrant. Failure to submit to a search may be grounds for revocation. The defendant
               shall warn any other residents that the premises may be subject to searches pursuant to this
               condition.
       2.      As directed by the probation officer, the defendant shall participate in an outpatient
               correctional treatment program to obtain assistance for drug or alcohol abuse.
       3.      As directed by the probation officer, the defendant shall participate in a program of testing
               (i.e., breath, urine, sweat patch, etc.) to determine if he has reverted to the use of drugs or
               alcohol.
       4.      As directed by the probation officer, the defendant shall participate in a program of
               outpatient mental health treatment.
       5.      As directed by the probation officer, the defendant shall participate in a co-payment plan
               for treatment or testing and shall make payment directly to the vendor under contract with
               the United States Probation Office of up to $25 per month.
       6.      As directed by the probation officer, the defendant shall complete up to 10 hours of unpaid
               community service per week until employed for at least 30 hours per week or participating
               in a previously approved educational or vocational program.
       7.      The defendant shall not associate or have any form of contact with the victim unless
               authorized by the Court.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=5ae74b5f-4... 1/25/2021
Snapshot - 6:19MJ00048-001                                                                                                                   Page 4 of 5

                             Case 6:19-mj-00048-JDP Document 30 Filed 01/25/21 Page 4 of 5
      AO 245B-CAED (Rev. 09/2019) Sheet 5 - Criminal Monetary Penalties
      DEFENDANT: JORDAN CHAD BRUCKLACHER                                                                                                Page 4 of 5
      CASE NUMBER: 6:19MJ00048-001

                                                    CRIMINAL MONETARY PENALTIES

                The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                TOTALS
                Processing Fee              Assessment            AVAA Assessment*                JVTA Assessment**       Fine     Restitution
                                              $35.00                                                                               $1,680.00
            The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
            after such determination.

            The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

            If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
            otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
            victims must be paid before the United States is paid.

       Name of Payee                                            Total Loss***         Restitution Ordered Priority or Percentage
       Unite States                                                       $980.00                   $980.00 100%
       US Courts - special assessment                                      $35.00                       $35.00 100%
       Victim S.E.                                                        $700.00                   $700.00 100%
       Totals                                                         $1,715.00                   $1,715.00
            Restitution amount ordered pursuant to plea agreement $ 1,715.00

            The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
            the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
            subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

            The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                     The interest requirement is waived for the              fine         restitution

                     The interest requirement for the             fine         restitution is modified as follows:


            If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
            through the Bureau of Prisons Inmate Financial Responsibility Program.

            If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
            shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
       * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299
       ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
       *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
       committed on or after September 13, 1994, but before April 23, 1996.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=5ae74b5f-4... 1/25/2021
Snapshot - 6:19MJ00048-001                                                                                                                      Page 5 of 5

                             Case 6:19-mj-00048-JDP Document 30 Filed 01/25/21 Page 5 of 5
      AO 245B-CAED (Rev. 09/2019) Sheet 6 - Schedule of Payments
      DEFENDANT: JORDAN CHAD BRUCKLACHER                                                                                                   Page 5 of 5
      CASE NUMBER: 6:19MJ00048-001

                                                            SCHEDULE OF PAYMENTS
              Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.              Remainder due of $ 1,715.00 due within 14 days of sentence.
                                 Not later than      , or
                                 in accordance              C,     D,         E,or           F below; or
       B.              Payment to begin immediately (may be combined with               C,          D,       or    F below); or

       C.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of       (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

       D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                       from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at
                       that time; or

       F.              Special instructions regarding the payment of criminal monetary penalties:
                          Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                             CLERK U.S.D.C.
                             2500 Tulare Street, Rm 1501
                             Fresno, CA 93721
                       Your check or money order must indicate your name and citation/case number shown above to ensure your account
                       is credited for payment received.
                       The defendant has paid a substantial amount of the restitution prior to sentencing. The remainder of the total $1715.00
                       is due by 1/28/2021.
       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
       due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
       Inmate Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

               Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate:

               The defendant shall pay the cost of prosecution.

               The defendant shall pay the following court cost(s):

               The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
               Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
       assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs,
       including cost of prosecution and court costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=5ae74b5f-4... 1/25/2021
